IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Mark Lawrence,                        :
                                      :
                 Petitioner           :
                                      :
           v.                         :   No. 1192 C.D. 2015
                                      :
Pennsylvania Board of                 :
Probation and Parole,                 :
                                      :
                 Respondent           :



                                 ORDER


     AND NOW, this 12th day of September, 2016, it is ordered that the above-
captioned Memorandum Opinion, filed July 13, 2016, shall be designated OPINION
and shall be REPORTED.



                                 _______________ ______________________
                                 JAMES GARDNER COLINS, Senior Judge